NEWS Charter Third Quarter 2011 Results Focus on Internet and Commercial Services Drives Momentum St. Louis, Missouri – November 1, 2011 – Charter Communications, Inc. (along with its subsidiaries, the “Company” or “Charter”) today reported financial and operating results for the three and nine months ended September 30, 2011. Third quarter highlights: · Total revenues grew 3.0% on a pro forma1 basis and 2.3% on an actual basis due to growth in commercial, Internet and telephone sales. · Adjusted EBITDA2 grew 3.8% year-over-year on a pro forma basis and 3.3% on an actual basis, driven by revenue growth and a 30 basis point margin improvement, on a pro forma basis, to 36.1%. Net loss declined to $85 million in the third quarter of 2011. · Commercial revenues grew 19.4% on a pro forma basis, and 17.5% on an actual basis, fueled by new relationships with small and medium businesses and carrier customers. · Non-video residential customer relationships increased by approximately 54,900 for the quarter, more than double prior-year third quarter growth. · Free cash flow2 was $90 million and cash flows from operating activities were $405 million. · Continued execution of disciplined financial strategy with the completion of several acquisitions and share and debt repurchases within the quarter. “Charter delivered solid results in the third quarter, and I believe we have the right building blocks in place for long-term success. We are seeing the early benefits of delivering on our strategic priorities as evidenced by growth in Internet, acceleration in our commercial business and an improved customer relationship trend,” said Mike Lovett, President and Chief Executive Officer. “The foundation of our strategy is to enhance the customer experience and increase awareness of Charter as the leading Internet service provider within our footprint. While we are making fundamental improvements to our video offering, our leadership team is confident that leveraging the strength of our Internet and commercial businesses will benefit all product lines over time. I am pleased with our near-term momentum in what remains a challenging macro-economic environment, and continue to be confident about our future.” 1 Pro forma results are described below in the “Use of Non-GAAP Financial Metrics” section and are provided in the addendum of this news release. 2 Adjusted EBITDA and free cash flow are defined in the “Use of Non-GAAP Financial Metrics” section and are reconciled to consolidated net loss and net cash flows from operating activities, respectively, in the addendum of this news release. 1 During the third quarter, we continued to lay the foundation for future growth by focusing on our strategic priorities which include simplifying and enhancing the customer experience, leveraging our Internet advantage, aggressively driving growth in our commercial business, and changing the dynamic in video. We are gaining traction in improving the ways in which customers interact with and perceive Charter and in leveraging the strength of our residential and commercial IP platforms which will ultimately serve our video business well. We are continuing to expand our commercial product offerings to our business and carrier customers consistent with our plans to gain share and accelerate growth in this area. We recently added compelling new content and features for our video customers, including NFL Network, NFL Red Zone, HBO GO®, MAX GO® and BTN2Go, in addition to continued expansion of our HD channel lineup. We also launched our TiVo pilot, a key component in our next generation TV strategy, which we believe will meaningfully improve our video experience. Today we announced an upcoming unique enhancement to our online video capabilities that organizes video content already available online through Charter.net with content from sites such as Netflix, Amazon and Hulu into a single on-line directory. We continue to invest in our infrastructure to strengthen our competitive position. Our key bandwidth initiatives, DOCSIS 3.0, which allows Internet speeds of 100 Mbps or higher, and switched digital video (SDV), which enables more HD channels, are nearing completion.This will further enable us to deliver better products and service to our residential and commercial customers. 2 Key Operating Results Approximate as of Actual Pro Forma September 30, September 30, 2011 (a) 2010 (a) Y/Y Change Footprint Estimated Homes Passed Video (b) 1 % % Switched Digital Video 80
